Exhibit 10.1


Execution Copy


AMENDMENT NO. 2
TO
INVESTMENT AGREEMENT


Amendment No. 2, dated as of November 2, 2011 (the “Amendment”), to the
Investment Agreement, dated as of February 23, 2011, by and among Piedmont
Community Bank Holdings, Inc., a Delaware corporation (“Investor”), Crescent
Financial Corporation, a North Carolina corporation (the “Company”) and Crescent
State Bank, a North Carolina state bank and a wholly-owned banking subsidiary of
the Company (the “Bank”), as previously amended by that certain first Amendment,
dated as of March 24, 2011 (as amended, the “Investment
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them by the Investment Agreement.


WHEREAS, Investor, the Company and the Bank have entered into the Investment
Agreement, pursuant to which Investor intends to make an investment in the
Company; and


WHEREAS, the Parties desire to amend certain provisions of the Investment
Agreement as more particularly described herein.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:


1.           The seventh WHEREAS clause in the Recitals to the Investment
Agreement is hereby amended by deleting the phrase “(the “Employment
Agreements”)” and replacing it with “(as amended, the “Employment Agreements”)”.


2.           Section 6.2(b) of the Investment Agreement is hereby amended by
deleting such Section in its entirety and substituting the following in its
place:


“(b)           the board of directors of the Bank shall be increased to ten
(10), and shall consist of the persons set forth on Exhibit B under the heading
“Bank Board of Directors”, plus Scott Custer and an individual designated by J.
Adam Abram; and”


3.           Section 6.5(a) of the Investment Agreement is hereby amended by
deleting the phrase “Within five (5) Business Days” and replacing it with
“Within ten (10) Business Days”.


4.           Section 6.5(d) of the Investment Agreement is hereby amended by
deleting the word “midnight” and replacing it with “5:00 p.m.”.


5.           Exhibit B of the Investment Agreement is hereby amended by deleting
such Exhibit in its entirety and substituting the following in its place:
 
 
 

--------------------------------------------------------------------------------

 
 
"                                                               Exhibit
B                                                                  
 
Director Designees
 
Investor Designees
J. Adam Abram
Alan Colner
Thierry Ho
Steven J. Lerner
A. Wellford Tabor
Scott Custer

 
Agreed Designees
Jon S. Rufty
Charles A. Paul, III
Brent D. Barringer
James A. Lucas, Jr.

 
Bank Board of Directors
Brent D. Barringer
William H. Cameron
James A. Lucas, Jr.
Kenneth A. Lucas
Charles A. Paul, III
Francis R. Quis, Jr
Jon S. Rufty
Stephen K.
Zaytoun                                                                                                           
”


6.           Exhibit E of the Investment Agreement is hereby amended by deleting
the Name, Entity and Position information relating to Michael G. Carlton.


7.           The Parties acknowledge and agree that the amendments to the
Investment Agreement set forth in this Amendment shall be effective upon the
execution of this Amendment.  Except as expressly amended hereby, the Investment
Agreement shall continue in full force and effect in accordance with the terms
hereof.


8.           Binding Agreement.  This Amendment shall be binding upon, inure to
the benefit of, and be enforceable by and against the Parties hereto and their
respective successors and permitted assigns.


9.           Third-Party Beneficiaries.  Nothing expressed by or mentioned in
this Amendment is intended or shall be construed to give any person, other than
the Parties hereto, and their respective successors or permitted assigns, any
legal or equitable right, remedy or claim under or in respect of this Amendment
or any provision herein contained, it being intended that this Amendment and all
the provisions hereof are for the sole and exclusive benefit of the Parties
hereto, and their respective successors and permitted assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
10.         Governing Law.  This Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the State of North Carolina
applicable to agreements made and wholly performed in such State.


11.         Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AMENDMENT, WHICH
WAIVER IS INFORMED AND VOLUNTARY.


12.         Counterparts.  This Amendment and any amendments hereto may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile will be effective as delivery of a manually executed
counterpart of this Amendment.


13.         Severability.  If any provision of this Amendment shall be held to
be illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties hereto, and
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby. If necessary to effect the intent of
the Parties, the Parties will negotiate in good faith to amend this Amendment to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.




[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.



PIEDMONT COMMUNITY BANK HOLDINGS, INC.
   
By:
/s/ Scott Custer
 
Name:  Scott Custer
 
Title:    Chief Executive Officer
   
CRESCENT FINANCIAL CORPORATION
   
By:
/s/ Michael G. Carlton
 
Name: Michael G. Carlton
 
Title:   President and Chief Executive Officer
   
CRESCENT STATE BANK
   
By:
/s/ Michael G. Carlton
 
Name: Michael G. Carlton
 
Title:   President and Chief Executive Officer



[Signature Page to Amendment No. 2 to Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 